    Case: 3:19-cv-00434-JZ Doc #: 54 Filed: 08/19/19 1 of 6. PageID #: 716



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

DREWES FARMS PARTNERSHIP,               :
                                        :   Civil Action No. 3:19-cv-00434
          Plaintiff,                    :
                                        :   Judge Jack Zouhary
     v.                                 :
                                        :   Magistrate Judge James R. Knepp, II
THE CITY OF TOLEDO, OHIO,               :
                                        :
          Defendant.                    :


  PLAINTIFF DREWES FARMS PARTNERSHIP’S REPLY TO AMICUS BRIEF
 CURIAE BRIEF re MOTIONS FOR JUDGMENT ON THE PLEADINGS [Doc. 51]
       Case: 3:19-cv-00434-JZ Doc #: 54 Filed: 08/19/19 2 of 6. PageID #: 717



       Tolodeans for Safe Water’s (“TSW” or “Amicus”) amicus brief is meritless. Both the

Community Environmental Legal Defense Fund (CELDF), which “assisted in drafting [TSW’s]

amicus brief” (Media Statement: Lake Erie Bill of Rights Court Case Heats Up as Algae Bloom

Grows, https://celdf.org/2019/08/media-statement-lake-erie-bill-of-rights-court-case-heats-up-as-

algae-bloom-grows/ (last visited Aug. 19, 2019)), and Amicus counsel have unsuccessfully tried

before to make these same lengthy (and inaccurate) historical recitations and unfounded

arguments that run contrary to well-settled legal principles and precedent. Courts have rejected

these positions and, in one instance, issued sanctions based on their lack of merit.

       A Pennsylvania federal court evaluated and rejected a similar manifesto from the

CELDF:

       In support of its alleged right to local community self government, Defendant
       undertakes a lengthy examination of historical documents such as the Mayflower
       Compact, the Exeter Compact of 1639, the Articles of Confederation for the
       United Colonies of 1643, and the Declaration of Independence, and analyzes
       historical events leading up to the American Revolution, such as the Second
       Continental Congress, the British Parliament's enactment of the Currency Acts in
       1764, the Stamp Act Riots in 1765, and the Boston Tea Party. . . . [Defendant’s]
       view is contrary to over one hundred years of Supreme Court precedent. . .
       Without a legal basis for its actions, as opposed to historical documents and
       events, this Court cannot provide the relief Grant Township seeks.

Pennsylvania Gen. Energy Co., LLC v. Grant Twp., 139 F. Supp. 3d 706, 714 (W.D. Pa. 2015)

(emphasis added). That court later determined that these arguments were made in bad faith and

deserved sanctions:

       This Court has determined that Attorneys Linzey and Dunne have pursued certain
       claims and defenses in bad faith. Based upon prior CELDF litigation, each was on
       notice of the legal implausibility of arguments previously advanced as to: (1) the
       purported invalidity of corporate rights; (2) the identification of a regulated
       corporation as a ‘state actor’; (3) community self-governance as a justification for
       striking or limiting long-standing constitutional rights, federal and state laws, and
       regulations; and, (4) the purported invalidity of ‘Dillon’s Rule’ to the extent it
       applies to limit a municipality's ability to enact ordinances in conflict with state
       and federal law. Despite their own prior litigation, CELDF and Attorney Linzey,
       Case: 3:19-cv-00434-JZ Doc #: 54 Filed: 08/19/19 3 of 6. PageID #: 718



       in particular, continue to advance discredited arguments as a basis for CELDF's
       ill-conceived and sponsored CBR, and in so doing have vexatiously multiplied the
       litigation of this matter.

Pennsylvania Gen. Energy Co., LLC v. Grant Twp., 2018 U.S. Dist. LEXIS 2069, at *32 (W.D.

Pa. Jan. 5, 2018).

       One counsel for Amicus has made similar arguments to an Ohio court, and those

arguments were similarly rejected:

       While MADION concedes that there is no case law to support its position, it
       maintains that the people's right to local community self-government is deeply
       rooted in our nation's history and tradition. In fact, MADION spends the majority
       of its brief undertaking a lengthy examination of American history, arguing that
       the people's right to local self-government has derived from historical documents
       such as the Mayflower Compact, the Exeter Compact of 1639, the Articles of
       Confederation for the United Colonies of 1643, and the Declaration of
       Independence. MADION also cites historical events leading up to the American
       Revolution, such as the Second Continental Congress, the British Parliament's
       enactment of the Currency Acts in 1764, the Stamp Act Riots in 1765, and the
       Boston Tea Party.

       After careful review of MADION's arguments in their entirety, we find no merit
       to its position that the right to local community self-government entitles the
       people of Broadview Heights to enact laws that may not be preempted by state
       law. In addition to MADION's inability to present any legal authority to support
       its arguments, MADION's historical discourse ignores express provisions of the
       Ohio Constitution, including Article II, Section 1, which states, ‘[t]he legislative
       power of the state shall be vested in a General Assembly * * *.’ In delegating
       legislative authority to the General Assembly, the people of Ohio reserved for
       themselves only the limited municipal powers of initiative and referendum. There
       is nothing in the Ohio Constitution to suggest that the ‘people’ of a municipal
       corporation possess the authority, independent and apart from the municipal
       corporation itself, to enact local ordinances that conflict with state law. Thus, the
       ‘people's’ ability to enact local law is limited to those rights afforded to the
       municipality and is subject to the restrictions of the home rule amendment under
       Article XVIII, Section 3 of the Ohio Constitution.

Mothers Against Drilling in our Neighborhood v. State, 2016-Ohio-817, ¶¶ 25-26 (8th Dist.)

(emphasis added).

       TSW repeats these rejected arguments in this case. Its brief also cites the Mayflower

Compact, Exeter Compact, Articles of Confederation, Declaration of Independence, and

                                                2
       Case: 3:19-cv-00434-JZ Doc #: 54 Filed: 08/19/19 4 of 6. PageID #: 719



describes historical events related to the American Revolution, the British Parliament's

enactment of the Currency Acts in 1764, the Stamp Act Riots in 1765 in a misguided attempt to

create an unassailable right for local communities to violate federal and state constitutions and

laws. (Doc. 49-2, pp. 12–18.) These historical documents cannot overcome the Supremacy

Clause in the Federal Constitution or the limited powers given to municipalities under the Ohio

Constitution. See, e.g., U.S. Const. Art. VI, cl. 2; Burbank v. Lockheed Air Terminal, Inc., 411

U.S. 624, 640, 93 S.Ct. 1854, 36 L.Ed.2d 547 (1973); Ohio Constitution, Article XVIII, Section

3; State ex rel. Morrison v. Beck Energy Corp., 143 Ohio St.3d 271, 2015-Ohio-485, 37 N.E.3d

128, ¶ 15.

       Thus, just like the Pennsylvania court found, Amicus and its counsel should know better

than to rehash these facially meritless arguments and waste the time and resources of the Court

and plaintiff. This Court already rejected other meritless arguments raised by TSW and denied

TSW’s motion to intervene because “[t]ime would be better spent in this lawsuit on arguments

more likely to be dispositive” and TSW’s arguments would only “unduly delay this lawsuit.”

(Doc. 23, p. 4.) TSW’s brief should not alter this Court’s decision to grant DFP’s Motion for

Judgment on the Pleadings and declare LEBOR to be void and unenforceable in its entirety.




                                               3
       Case: 3:19-cv-00434-JZ Doc #: 54 Filed: 08/19/19 5 of 6. PageID #: 720



                                                VORYS, SATER, SEYMOUR AND PEASE LLP

                                                s/ Thomas H. Fusonie
                                                Thomas H. Fusonie (0074201), Trial Attorney
                                                Kimberly Weber Herlihy (0068668)
                                                Daniel E. Shuey (0085398)
                                                Christopher L. Ingram (0086325)
                                                52 East Gay Street, P.O. Box 1008
                                                Columbus, Ohio 43216-1008
                                                Phone: (614) 464-8261; Fax: (614) 719-4886
                                                thfusonie@vorys.com
                                                kwherlihy@vorys.com
                                                deshuey@vorys.com
                                                clingram@vorys.com

                                                Counsel for Plaintiff Drewes Farms Partnership



                      CERTIFICATE OF MEMORANDUM LENGTH

       This brief adheres to the page limitations set forth in the Court’s May 20, 2019 Order

(Doc #29). The present action has yet to be assigned a track.



                                                s/Thomas H. Fusonie
                                                Thomas H. Fusonie (0074201)
                                                52 East Gay Street
                                                P.O. Box 1008
                                                Columbus, Ohio 43216-1008
                                                Phone: (614) 464-8261
                                                Fax: (614) 719-4886
                                                thfusonie@vorys.com




                                                4
       Case: 3:19-cv-00434-JZ Doc #: 54 Filed: 08/19/19 6 of 6. PageID #: 721



                                CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing was served electronically through this

Court’s electronic service system upon all parties and/or counsel of record on this 19th day of

August, 2019. Notice of this filing is sent by operation of the Court’s electronic filing system to

all parties indicated on the electronic filing receipt. Parties may access this filing through the

Court’s system.

                                                 s/ Thomas H. Fusonie
                                                 Thomas H. Fusonie (0074201)
                                                 52 East Gay Street
                                                 P.O. Box 1008
                                                 Columbus, Ohio 43216-1008
                                                 Phone: (614) 464-8261
                                                 Fax: (614) 719-4886
                                                 thfusonie@vorys.com




                                                5
